Digitally signed by
                                                                            Reporter of
                                                                            Decisions

                         Illinois Official Reports                          Reason: I attest to
                                                                            the accuracy and
                                                                            integrity of this
                                                                            document
                                 Supreme Court                              Date: 2019.12.10
                                                                            13:03:02 -06'00'



                              Doe v. Coe, 2019 IL 123521




Caption in Supreme   JANE DOE et al., Appellees, v. CHAD COE et al. (First
Court:               Congregational Church of Dundee, Illinois, et al., Appellants).



Docket No.           123521



Filed                May 23, 2019



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Kane County, the Hon.
                     James R. Murphy, Judge, presiding.



Judgment             Appellate court judgment affirmed in part and reversed in part.
                     Circuit court judgment affirmed in part and reversed in part.
                     Cause remanded.


Counsel on           Michael Resis and Mari Ann Novy, of SmithAmundsen LLC, of
Appeal               Chicago, for appellants.

                     Kevin M. Lyons and Stephanie Kopalski, of Lyons Law Group, LLC,
                     of Downers Grove, and Francis C. Lipuma, of Chicago, for appellees.

                     Stanley L. Tucker and Carissa A. Bryant, of Tucker Hartzell and
                     Bryant, of Carthage, for amicus curiae Illinois Trial Lawyers
                     Association.
     Justices                 JUSTICE GARMAN delivered the judgment of the court, with
                              opinion.
                              Justices Thomas, Kilbride, Burke, Theis, and Neville concurred in the
                              judgment and opinion.
                              Chief Justice Karmeier took no part in the decision.



                                              OPINION

¶1        Plaintiffs, Jane Doe and her parents, brought suit against two individuals and several
      entities including and affiliated with the United Church of Christ (UCC) after Jane was
      sexually assaulted by a youth pastor. Relevant to this appeal, plaintiffs alleged that the First
      Congregational Church of Dundee (FCCD) and its pastor, Aaron James, negligently and
      willfully and wantonly hired, supervised, and retained FCCD’s director of youth ministries,
      Chad Coe.
¶2        Plaintiffs amended their complaint twice. All counts of the second amended complaint
      were dismissed under section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615
      (West 2014)) as against FCCD and James. Plaintiffs appealed the dismissal, and the appellate
      court affirmed in part, reversed in part, and remanded for further proceedings. We granted
      FCCD and James’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Apr. 1, 2018). In this
      case, we are called on to decide whether plaintiffs have adequately pled their causes of action
      against FCCD and James, as well as whether the circuit court properly struck certain
      allegations from the complaint.

¶3                                           BACKGROUND
¶4        Plaintiffs initially filed their complaint in the Kane County circuit court in August 2015.
      They alleged various claims against Coe, James, and FCCD, as well as the Fox Valley
      Association of the Illinois Conference of the United Church of Christ, the Illinois Conference
      of the United Church of Christ, the United Church of Christ, the General Synod of the United
      Church of Christ, and the United Church of Christ Board (UCC defendants). FCCD and James
      moved to dismiss the counts against them, and the circuit court granted the motion pursuant to
      section 2-615 of the Code as to FCCD and section 2-619.1 of the Code as to James (735 ILCS
      5/2-615, 2-619.1 (West 2014)). Plaintiffs filed an amended complaint, alleging four counts—
      negligent supervision, negligent retention, willful and wanton failure to protect, and willful
      and wanton retention and failure to supervise—against both FCCD and James, with another
      count—negligent hiring—against FCCD alone. FCCD and James moved again to dismiss
      under section 2-615 of the Code (id. § 2-615). FCCD and James also moved alternatively to
      strike certain paragraphs as irrelevant or cumulative, also under section 2-615 (id.).
¶5        The circuit court agreed with FCCD and James that plaintiffs failed to state a cause of
      action and dismissed the counts against them. The court found that nothing in the complaint
      indicated that either FCCD or James knew or should have known of Coe’s misconduct prior to
      his assault of Jane. Regarding the negligent hiring count against FCCD, it found that plaintiffs’



                                                  -2-
       allegation that an online search would have revealed Coe’s activity on pornographic websites
       was not plausible because Coe used a pseudonym.
¶6          The court denied plaintiffs leave to replead the willful and wanton counts against FCCD
       or any of the counts against James. It reasoned that there was little chance that plaintiffs would
       be able to plead the willful and wanton counts, which alleged aggravated forms of negligence,
       if they failed to plead simple negligence after two attempts. Further, it held, although James’s
       acts and omissions as an agent of FCCD may form the basis for FCCD’s liability, James
       himself was not personally liable. The court also granted in its entirety FCCD and James’s
       motion to strike irrelevant or cumulative paragraphs from the complaint. The court allowed
       plaintiffs to replead the negligence claims against FCCD and, after reconsidering, against
       James.
¶7          The UCC defendants are not part of this appeal. The court also dismissed the claims against
       them, and that appeal proceeded separately. See Doe v. Coe, 2017 IL App (2d) 160875. Coe is
       also not part of this appeal.

¶8                               Plaintiffs’ Second Amended Complaint
¶9         Plaintiffs’ second amended complaint, including the allegations stricken from the first
       amended complaint realleged and preserved, is the subject of this appeal. In it, plaintiffs alleged
       22 counts against Coe, FCCD, James, and the UCC defendants. Counts I through VII are
       against Coe. Counts XVII through XXII are against the UCC defendants.
¶ 10       Against James, plaintiffs alleged counts VIII (negligent supervision), IX (negligent
       retention), X (willful and wanton failure to protect), and XI (willful and wanton retention and
       failure to supervise). Against FCCD, plaintiffs alleged counts XII (negligent hiring), XIII
       (negligent supervision), XIV (negligent retention), XV (willful and wanton failure to protect),
       and XVI (willful and wanton retention and failure to supervise). These counts are at issue in
       this appeal.
¶ 11       Because this appeal resulted from a section 2-615 dismissal, the summary of facts is drawn
       from plaintiffs’ second amended complaint. This appeal concerns whether certain allegations
       were properly stricken from plaintiffs’ first amended complaint and whether plaintiffs have
       adequately pled that FCCD and James acted negligently or willfully and wantonly in hiring,
       supervising, and retaining Coe.
¶ 12       Plaintiffs’ second amended complaint was 564 paragraphs, including those stricken and
       reserved against the UCC defendants. The appellate decision below quoted a good number of
       the allegations from the complaint. 2018 IL App (2d) 170435, ¶ 43. We summarize them to
       the extent they are relevant to our decision.
¶ 13       Plaintiffs alleged that FCCD and James were bound to follow a recommended “Safe
       Church Policy,” which was provided to UCC local churches. The complaint defined the term
       “Inappropriate” as “Inappropriate Content, Inappropriate Displays of Affection, Sexual
       Harassment, and Sexual Exploitation, as defined by UCC policies and materials, as well as
       conduct or materials defined by Illinois law to be Grooming, Sex Offenses, Harmful to Minors,
       Obscene, Adult Obscenity or Child Pornography Internet Site.” Plaintiffs further alleged that
       Coe was under the direct supervision of James, who was under the direct supervision and
       employ of FCCD; that no background check was completed on Coe when he was hired or at
       any time thereafter; that Coe’s office was near James’s and that James and other adults were

                                                    -3-
       often present when Coe was working; and that Coe used the same pseudonym, “BluesGod88,”
       to “friend” youth and adult members of the church on social media sites and to post obscene
       photos of himself on pornographic websites. They alleged that the pseudonym “BluesGod88”
       could be associated with Coe’s name by way of a simple Google search and that he used the
       same pseudonym on child pornography websites.
¶ 14       Plaintiffs further alleged that Coe habitually engaged in inappropriate behavior such as
       permitting underage girls to sit on his lap, tickling them, and touching their buttocks. They
       alleged that Coe showed youth group members pornographic videos. Coe was often the only
       adult present during this inappropriate behavior, and he habitually isolated young girls. On
       June 14, 2013, in a middle school classroom in the basement of the church, Coe had sex with
       Jane on a couch. Jane was 15 and Coe 31.
¶ 15       Plaintiffs alleged that James was the direct supervisor of all FCCD employees and
       volunteers, that he was a mandatory reporter under the Abused and Neglected Child Reporting
       Act (325 ILCS 5/4 (West 2012)), and that he was aware or should have been aware of the Safe
       Church policy and UCC recommendations for minor-to-adult online relationships and
       communications. James was either trained to recognize the type of interactions between adults
       and children that create dangerous situations for the children or was not trained and should
       have been. James was present at the church during normal working hours and at youth group
       meetings from time to time such that he knew or should have known that Coe’s interactions
       with youth, including Jane, were inappropriate. Plaintiffs made all of the same allegations
       regarding training and knowledge against FCCD.
¶ 16       Plaintiffs further alleged that FCCD employees, volunteers, and members were present to
       witness Coe’s inappropriate attention, behavior, or physical contact with minor members of
       the youth group, including Jane. Multiple people found that behavior unsettling or received
       information from children in the group that the behavior made the children uncomfortable.
       Employees, volunteers, or members discussed among themselves Coe’s inappropriate behavior
       with Jane. At least one employee, volunteer, or member confronted Coe about his behavior,
       and the behavior was reported to James in late 2012 and 2013. On at least three occasions,
       James walked into Coe’s office while Coe was in the office alone with Jane and left them alone
       together, despite his knowledge that the Safe Church Policy directed that at least two adults be
       present with children. In June 2013, a vacation bible school volunteer, who was an early
       childhood education professional, recognized the interaction between Coe and Jane as
       inappropriate after witnessing them together for less than two days and called James to report
       the inappropriate conduct. She subsequently discussed the conduct again with James in a
       meeting. At no point did James take any action to further investigate, report to DCFS,
       communicate with Jane’s parents, or restrict Coe’s access to Jane or other children, nor did he
       implement the Safe Church Policy or any other policy to protect minors.
¶ 17       FCCD and James again moved to dismiss, and the circuit court dismissed all counts against
       them with prejudice. The circuit court found no reason to delay enforcement or appeal (Ill. S.
       Ct. R. 304(a) (eff. Mar. 8, 2016)), and plaintiffs timely appealed. The appellate court affirmed
       in part, reversed in part, and remanded for further proceedings. 2018 IL App (2d) 170435,
       ¶ 108. It affirmed the circuit court’s decisions to strike portions of the first amended complaint
       as well as its dismissal of the negligent retention counts against FCCD and James and the
       willful and wanton counts to the extent they overlapped with the negligent retention counts.


                                                   -4-
       Id. ¶ 106. It reversed the circuit court’s dismissal of the negligent hiring count against FCCD,
       the negligent supervision count against FCCD and James, and the willful and wanton counts
       to the extent they overlapped with the negligent supervision counts. Id.
¶ 18       FCCD and James petitioned for leave to appeal, asking that this court review the appellate
       court’s decision to reverse the trial court in part. We granted leave. Ill. S. Ct. R. 315 (eff. Apr.
       1, 2018). In their response to FCCD and James’s brief, plaintiffs cross-appealed the appellate
       court’s decision to affirm the trial court in part. Thus, all of the counts dismissed by the circuit
       court, as well as the stricken allegations, are before us. The Illinois Trial Lawyers Association
       sought, and we granted, leave to file an amicus brief. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).

¶ 19                                             ANALYSIS
¶ 20       The circuit court struck certain allegations from plaintiffs’ first amended complaint and
       dismissed all counts against FCCD and James from the second amended complaint. Both
       actions were taken under section 2-615(a) of the Code (735 ILCS 5/2-615(a) (West 2014)). We
       review the grant of a motion pursuant to section 2-615 de novo. Marshall v. Burger King Corp.,
       222 Ill. 2d 422, 429 (2006); see also Department of Healthcare & Family Services ex rel.
       Daniels v. Beamon, 2012 IL App (1st) 110541, ¶ 15 (citing Marshall and applying the standard
       to a motion to strike). In reviewing a motion granted pursuant to section 2-615, “we accept as
       true all well-pleaded facts and all reasonable inferences that may be drawn from those facts.
       [Citation.] We also construe the allegations in the complaint in the light most favorable to the
       plaintiff.” Marshall, 222 Ill. 2d at 429.
¶ 21       We first examine the stricken allegations before turning to the dismissed claims.

¶ 22                                        Stricken Allegations
¶ 23       The circuit court granted FCCD and James’s motion to strike certain allegations in
       plaintiffs’ first amended complaint as irrelevant or cumulative under section 2-615(a) of the
       Code (735 ILCS 5/2-615(a) (West 2014)). The appellate court affirmed. 2018 IL App (2d)
       170435, ¶ 106.
¶ 24       A party may move to strike immaterial matter from a complaint. 735 ILCS 5/2-615(a)
       (West 2014). “[A] fact is ‘relevant’ if it tends to make the existence of any fact that is of
       consequence to the determination of the action more probable or less probable than it would
       be without the evidence.” People v. Pawlaczyk, 189 Ill. 2d 177, 193 (2000); see also Ill. R.
       Evid. 401 (eff. Jan. 1, 2011). Plaintiffs argue that the stricken allegations, including allegations
       of post-assault conduct by James and other FCCD employees, support their willful and wanton
       claims. They argue that the appellate court erred in finding the allegations “neutral on the
       question of whether those parties acted culpably prior to the alleged rape” (2018 IL App (2d)
       170435, ¶ 58) because all allegations are construed in the light most favorable to plaintiffs.
¶ 25       In their motion to strike, FCCD and James challenged paragraphs 1 to 3, 25 to 35, 48 to
       54, 74 to 83, 168 to 203, 208 to 224, 243, and 304 to 345. The circuit court granted the motion,
       and the appellate court affirmed (id. ¶ 106), noting that plaintiffs only challenged the dismissal
       of the post-assault allegations (id. ¶ 56).
¶ 26       On cross-appeal to this court, “Plaintiffs seek reversal of the blanket striking of allegations
       in the Amended Complaint, including the post-rape allegations, to the extent this Court
       determines that those allegations may be material to the Plaintiffs’ causes of action against

                                                    -5-
       James and FCCD.” Other than mentioning that FCCD and James did not challenge paragraph
       265 but did challenge paragraph 243, which alleged the same allegations against James,
       plaintiffs only discuss the post-assault facts in their cross-appeal. FCCD and James point out
       that, by failing to develop argument, plaintiffs forfeited any such argument. Ill. S. Ct. R.
       341(h)(7) (eff. Nov. 1, 2017). Plaintiffs respond that this court can grant any relief warranted
       by the record and request that we reverse the grant of the motion to strike in its entirety. Ill. S.
       Ct. R. 318(a) (eff. July 1, 2017). The appellate court found that plaintiffs had not argued for
       reversal of the entirety of the motion (2018 IL App (2d) 170435, ¶ 56), yet in their first brief
       to this court plaintiffs did not broaden their argument to address the other allegations. We find
       that plaintiffs forfeited review of stricken allegations other than the post-assault allegations.
       We decline to further consider them.
¶ 27       As to the post-assault allegations, plaintiffs argue that they demonstrate the aggravated
       nature of FCCD’s and James’s negligence necessary to plead their willful and wanton claims.
       They alleged, for example, that after Coe’s arrest James called a meeting of church members,
       specifically excluding the Does; that James did not tell youth group parents at another meeting
       about an “indicated” Department of Children and Family Services (DCFS) report finding that
       Doe’s allegation was substantiated; and that a sign-up sheet was posted in the church for
       members to attend Coe’s trial to support him. Plaintiffs disagree with the appellate court’s
       finding that the allegations were neutral on preassault culpability, correctly arguing that
       allegations are to be construed in the light most favorable to them, the nonmoving party.
       Marshall, 222 Ill. 2d at 422. The allegations do not, however, prove preassault culpability.
¶ 28       Plaintiffs argue that the post-assault allegations help establish that FCCD and James were
       either aware of Coe’s inappropriate conduct before the assault or unqualified and unprepared
       to recognize and respond to such conduct. Plaintiffs cite Doe-3 v. McLean County Unit District
       No. 5 Board of Directors, 2012 IL 112479, ¶ 19, for the proposition that plaintiffs must support
       their willful and wanton claims with allegations of an “ongoing conscious disregard for Jane
       Doe’s welfare.” Doe-3 does not mention any “ongoing” conscious disregard. The act at issue
       therein was not of an ongoing nature, nor did it occur after the acts that caused the injury.
       Rather, the act from which the duty arose—misstating the abuser’s employment history—
       occurred before the abuser was hired. Id. ¶ 27.
¶ 29       FCCD’s and James’s post-assault actions do not support plaintiffs’ claims of an ongoing
       conscious disregard for Jane’s welfare or a pattern of conduct prior to the assault. That FCCD
       or James took certain actions or failed to take others after Coe assaulted Jane does not make it
       more likely or less likely that they acted negligently before the assault. We find that the
       allegations were properly stricken. We affirm the appellate court in affirming the circuit court’s
       grant of the motion to strike.

¶ 30                          Dismissal of the Second Amended Complaint
¶ 31       Plaintiffs’ second amended complaint was dismissed pursuant to section 2-615 of the Code
       (735 ILCS 5/2-615 (West 2014)). A section 2-615 motion to dismiss challenges the legal
       sufficiency of a complaint based on defects apparent on its face. Marshall, 222 Ill. 2d at 429;
       City of Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 364 (2004). “[A] cause of action
       should not be dismissed pursuant to section 2-615 unless it is clearly apparent that no set of
       facts can be proved that would entitle the plaintiff to recovery.” Marshall, 222 Ill. 2d at 429.


                                                    -6-
¶ 32       Illinois is a fact-pleading jurisdiction. Id.; Weiss v. Waterhouse Securities, Inc., 208 Ill. 2d
       439, 451 (2004). The plaintiff is not required to set forth evidence in the complaint but “must
       allege facts sufficient to bring a claim within a legally recognized cause of action (Vernon v.
       Schuster, 179 Ill. 2d 338, 344 (1997)), not simply conclusions (Anderson v. Vanden Dorpel,
       172 Ill. 2d 399, 408 (1996)).” Marshall, 222 Ill. 2d at 429-30.
¶ 33       Under a common-law negligence cause of action, an employer can be liable for an
       employee’s torts in one of two ways, depending on whether the employee was acting within
       the scope of his employment. Vancura v. Katris, 238 Ill. 2d 352, 375 (2010). If the employee
       was within the scope of his employment, the employer can be found liable for his actions under
       a theory of vicarious liability, or respondeat superior. Id. If an employee acts outside the scope
       of his employment, however, the plaintiff can bring a direct cause of action against the
       employer for the employer’s misconduct. Id. Negligent hiring, negligent supervision, and
       negligent retention are all direct causes of action against the employer for the employer’s
       misconduct in failing to reasonably hire, supervise, or retain the employee.
¶ 34       Plaintiffs’ claims against FCCD and James are common-law negligence claims. Willful
       and wanton conduct is regarded as an aggravated form of negligence. Krywin v. Chicago
       Transit Authority, 238 Ill. 2d 215, 235 (2010). “To recover damages based upon negligence, a
       plaintiff must prove that the defendant owed a duty to the plaintiff, that the defendant breached
       that duty, and that the breach was the proximate cause of the plaintiff’s injury.” Id. at 225. A
       plaintiff must allege and prove the same elements for a willful and wanton cause of action. Id.
       at 235-36.

¶ 35                                 Defendants’ Alleged Duty of Care
¶ 36        We begin by determining whether FCCD, James, or both owed a duty of care to plaintiffs.
       “Whether a duty exists is a question of law to be determined by the court.” Doe v. McKay, 183
       Ill. 2d 272, 278 (1998). We first note that, “[w]here the law does not impose a duty, one will
       not generally be created by a defendant’s rules or internal guidelines. Rather, it is the law
       which, in the end, must say what is legally required.” Rhodes v. Illinois Central Gulf R.R., 172
       Ill. 2d 213, 238 (1996). Self-imposed policies can exist coextensively with the law. See, e.g.,
       Bogenberger v. Pi Kappa Alpha Corp., 2018 IL 120951, ¶ 46 (“Hazing is not only against the
       law in Illinois, it is against the university’s rules as well as the Pi Kappa Alpha fraternity’s
       rules.”). Penalizing a defendant by imposing a duty on it to comply with self-imposed safety
       measures that exceed any duty imposed by law, however, would discourage employers from
       creating policies intended to protect their employees and the public. We decline to do so.
       Neither the Safe Church Policy nor any other policy or procedure created or adopted by FCCD
       creates any duty beyond that already imposed by the law. To the extent that FCCD and James
       developed or adopted the Safe Church Policy or any other measure as a means of fulfilling
       their existing duties, any failure to comply would be relevant to breach, not to the existence of
       a duty.
¶ 37        “We have long recognized that ‘ “every person owes a duty of ordinary care to all others
       to guard against injuries which naturally flow as a reasonably probable and foreseeable
       consequence of an act, and such a duty does not depend upon contract, privity of interest or
       proximity of relationship ***.” ’ ” Id. ¶ 22 (quoting Simpkins v. CSX Transportation, Inc.,
       2012 IL 110662, ¶ 19, quoting Widlowski v. Durkee Foods, 138 Ill. 2d 369, 373 (1990)). “In


                                                    -7-
       deciding whether a duty exists in a particular case, a court will consider the foreseeability of
       the plaintiff’s injury, the likelihood of the occurrence, the magnitude of the burden of guarding
       against it, and the consequences of placing that burden on the defendant.” McKay, 183 Ill. 2d
       at 278. Employers have a duty to act reasonably in hiring and retaining employees. Van Horne
       v. Muller, 185 Ill. 2d 299, 310 (1998). A master also has a duty to supervise his servant. Hills
       v. Bridgeview Little League Ass’n, 195 Ill. 2d 210, 229 (2000). In other words, the initiation
       and existence of an employment relationship imposes a duty upon the employer to exercise
       reasonable care in employing only competent individuals. These duties are to all foreseeable
       individuals who might be impacted by the employee or his employment, such as a customer of
       a defendant business or a member of a defendant church.
¶ 38       Certainly it is foreseeable and likely that a youth group member could be harmed by a
       failure to act reasonably in hiring, supervising, and retaining a director of youth ministries. The
       magnitude of the burden of guarding against the harm alleged here is small, as reasonably
       hiring, supervising, and retaining employees are duties that benefit the employer even apart
       from preventing potential harm to third parties. The burden seems even smaller when
       compared with the magnitude of the harm to be prevented. Finally, the consequences of placing
       the burden on the defendant are small; employers typically already strive to perform these
       duties in a reasonable manner. To the extent that plaintiffs have pled and can prove that FCCD,
       James, or both hired, supervised, and retained Coe, we find that they had a duty to plaintiffs to
       do so reasonably.
¶ 39       Plaintiffs have alleged five causes of action against FCCD and four of the same counts
       against James. We examine them separately.

¶ 40                                   Count XII—Negligent Hiring
¶ 41       Plaintiffs alleged that FCCD was negligent when it hired Coe. They initially alleged this
       count against both parties, but after learning that Coe was hired before James, they did not
       replead it against James. The appellate court reinstated the claim against FCCD after the circuit
       court dismissed it. 2018 IL App (2d) 170435, ¶ 106. In a negligent hiring action, a plaintiff
       must
               “plead and prove (1) that the employer knew or should have known that the employee
               had a particular unfitness for the position so as to create a danger of harm to third
               persons; (2) that such particular unfitness was known or should have been known at the
               time of the employee’s hiring or retention; and (3) that this particular unfitness
               proximately caused the plaintiff’s injury.” Van Horne, 185 Ill. 2d at 311.
¶ 42       At issue is whether FCCD knew or should have known at the time it hired Coe that he had
       a sexual interest in children. Plaintiffs alleged that FCCD failed to conduct a background
       check. They further alleged that a simple Google search of Coe’s name would have revealed
       his pseudonym, BluesGod88, and that he used that pseudonym on certain adult and child
       pornography websites, including to post obscene photos of himself. Plaintiffs did not allege
       that Coe had a criminal record or any known or discoverable illicit relationships with children.
¶ 43       FCCD responds to plaintiffs’ allegations by stating that the allegations are insufficient;
       plaintiffs must allege not only that no background check was performed but also what a
       background check would have uncovered. It states that an inference that a Google search of



                                                    -8-
       someone’s name would reveal that person’s history of visiting pornographic websites is
       implausible.
¶ 44       At the pleading stage, all inferences are drawn in plaintiffs’ favor. Marshall, 222 Ill. 2d at
       429. To prove a negligent hiring claim, a plaintiff must show not just that an employee was
       unfit but that the employee was unfit in a particular manner, which particular unfitness “must
       have rendered the plaintiff’s injury foreseeable to a person of ordinary prudence in the
       employer’s position.” Van Horne, 185 Ill. 2d at 313. Plaintiffs allege that “[a] basic, cursory
       Google search into the online public presence of Coe would have revealed Coe’s activity,
       which included posting public photos of his own genitalia, on numerous pornographic
       websites.” They maintain that they have evidence that such a Google search at or before Coe’s
       hire would have alerted FCCD to Coe’s visits to child pornography websites and thus put it on
       notice of Coe’s particular unfitness—his sexual interest in children—that later proximately
       caused plaintiffs’ injuries.
¶ 45       At the pleading stage, we will not guess what the evidence will show. Rather, we need only
       determine whether “it is clearly apparent that no set of facts can be proved that would entitle
       the plaintiff to recovery.” Marshall, 222 Ill. 2d at 429. We acknowledge FCCD’s argument
       that a background check is unlikely to produce an individual’s Internet browsing history, but
       that is a factual dispute. Myriad businesses offer to perform detailed background checks for
       employers and youth activity sponsors, and plaintiffs will have to carry their burden in proving
       their claim.
¶ 46       Plaintiffs have alleged that a background check, by way of a cursory Google search, would
       have put FCCD on notice of Coe’s sexual interest in children at or before his hire. This is a
       factual allegation and more than a mere conclusion. Coe’s sexual interest in children is the
       particular unfitness alleged to have proximately caused plaintiffs’ injuries. Thus, if proven,
       these facts might entitle plaintiffs to recovery. We affirm the appellate court in reinstating
       count XII.

¶ 47                            Counts VIII and XIII—Negligent Supervision
¶ 48        Plaintiffs alleged that, after hiring Coe, both FCCD and James negligently supervised him.
       The appellate court reinstated the claim after the circuit court dismissed it. 2018 IL App (2d)
       170435, ¶ 106.
¶ 49        The parties disagree as to what the elements of a negligent supervision cause of action are.
       This court set out the elements of negligent hiring and negligent retention in Van Horne, 185
       Ill. 2d at 311. This court did not, however, set out the elements for a negligent supervision
       claim in that decision. See Vancura, 238 Ill. 2d at 371-72 (noting that in Van Horne this court
       focused on negligent hiring and retention, not negligent supervision).
¶ 50        Plaintiffs argue that this court set out the elements of a negligent supervision claim in
       Vancura: “As in any claim for negligence, a plaintiff must establish the existence of a duty, a
       breach of the duty, and an injury to the plaintiff that was proximately caused by the breach.”
       238 Ill. 2d at 375 (citing Hills, 195 Ill. 2d at 228). As the quote states, however, these are
       merely the general elements of a negligence claim.
¶ 51        FCCD and James argue that it would be nonsensical for this court to require notice of the
       employee’s particular unfitness in a negligent hiring and a negligent retention claim but not in
       a negligent supervision claim. They argue that prior notice of a particular unfitness is required

                                                   -9-
       in a negligent supervision action outside the employment context, citing Norskog v. Pfiel, 197
       Ill. 2d 60, 84 (2001) (holding that a plaintiff must show that a parent was “aware of specific
       instances of prior conduct sufficient to put them on notice that the act complained of (in [that]
       case, [a] murder) was likely to occur”).
¶ 52        Appellate court panels have differed as to the elements of negligent supervision. The
       appellate court below held that the elements of a negligent supervision claim are that “(1) the
       defendant had a duty to supervise the harming party, (2) the defendant negligently supervised
       the harming party, and (3) such negligence proximately caused the plaintiff’s injuries.” 2018
       IL App (2d) 170435, ¶ 90; see also Hills v. Bridgeview Little League Ass’n, 306 Ill. App. 3d
       13, 18 (1999), rev’d, 195 Ill. 2d 210; Van Horne v. Muller, 294 Ill. App. 3d 649, 657 (1998),
       rev’d in part on other grounds, 185 Ill. 2d 299; Mueller v. Community Consolidated School
       District 54, 287 Ill. App. 3d 337, 342-43 (1997).
¶ 53        Other panels, however, have held that notice is required. See, e.g., Doe v. Brouillette, 389
       Ill. App. 3d 595, 606 (2009); Vancura v. Katris, 391 Ill. App. 3d 350, 366 (2008), aff’d in part,
       rev’d in part, 238 Ill. 2d 352.
¶ 54        Still others have held that this court has not distinguished the tort of negligent supervision
       from negligent retention. See, e.g., Helfers-Beitz v. Degelman, 406 Ill. App. 3d 264, 268
       (2010); Zahl v. Krupa, 399 Ill. App. 3d 993, 1018 (2010); Platson v. NSM, America, Inc., 322
       Ill. App. 3d 138, 144 (2001).
¶ 55        We first note that, while we have not before determined the elements, we have
       acknowledged that a separate and distinct cause of action for negligent supervision exists. See
       Vancura, 238 Ill. 2d at 375 (noting that a plaintiff can assert a negligent supervision claim
       based on a particular duty or a general duty based on the employment relationship).
¶ 56        FCCD and James’s reliance on Norskog, 197 Ill. 2d at 84, is misplaced. A parent-child
       relationship is much different from an employer-employee relationship, and one’s duty to
       reasonably supervise one’s child is not the same as one’s duty to reasonably supervise one’s
       employee. Compare Restatement (Second) of Torts § 316 (1965), with id. § 317. Thus in
       Norskog we required that, among other things, a parent have knowledge of the child’s previous
       conduct before a duty to control the child may arise. 197 Ill. 2d at 84.
¶ 57        Similarly, in an employment or master-servant context, a duty to reasonably control the
       servant can exist, which duty requires that the master “ ‘knows or should know of the necessity
       and opportunity for exercising such control.’ ” Hills, 195 Ill. 2d at 229 (quoting Restatement
       (Second) of Torts § 317(a)(ii) (1965)). A duty of a master or employer to control her agent can
       arise when the employer has reason to know or suspect that a certain employee or employees
       will engage in potentially dangerous or tortious conduct if they are not prohibited from doing
       so.
¶ 58        An employer’s duty to supervise, in contrast, is general in nature. An employer has a duty
       to supervise all employees; the extent to which she must do so depends on many factors, such
       as the work performed, the employees performing it, the size of the business, the type of work,
       and the employer’s clientele, among others. These duties are closely related and often overlap,
       but a distinction exists. This court’s analysis in Hills provides a good example of the difference.
       Id. at 229-34.
¶ 59        In that case, this court examined whether Bridgeview Little League Association
       (Bridgeview) was negligent in failing to control its coaches, who physically assaulted another

                                                   - 10 -
       coach. Id. at 229-30. In doing so, the court considered whether the head coach was the master
       of the assistant coaches. Id. at 230-34. At trial, two Bridgeview board members testified that
       the head coach “had general supervisory authority over his players and coaches.” Id. at 232.
       That authority included the responsibility to make sure that players and coaches engaged in
       good sportsmanship and followed the behavioral rules. Id. Although not expressly discussed
       in that decision, this describes the head coach’s duty to supervise. Similarly, an employer has
       a duty to generally supervise her employees to make sure that they engage in appropriate
       behavior and follow the law and the employer’s rules.
¶ 60       Because the head coach was entrusted with the authority to generally supervise, the court
       found that he could be considered “master” for purposes of establishing the notice and ability
       to control required for a duty to control. Id. at 232-33. Thus, although not explicitly stated, the
       court found that the head coach’s duty to generally supervise the assistant coaches and players
       was a precursor to a determination that he could have had a duty to control the assistant coaches
       when they acted in a particular way and attacked another coach.
¶ 61       Regarding the negligent supervision count, we agree with the elements laid out by the
       appellate court below. We do not require that the supervisor have prior notice of a particular
       unfitness because reasonable performance of the duty to supervise will put the supervisor on
       notice of an employee’s conduct or perhaps prevent the employee’s tortious conduct all
       together. Rather, we agree with the appellate court that, to impose a duty to supervise, only
       general foreseeability is required in an employment context. 2018 IL App (2d) 170435, ¶ 99.
       Although prior notice might sometimes be a factor in determining whether a supervisor
       reasonably performed her duty, to always require prior notice of the particular unfitness as an
       element of the duty analysis would be to extinguish this cause of action in many circumstances.
       In this case, for example, no amount of supervision could suffice if FCCD and James were
       aware of Coe’s sexual interest in children, and the claim would therefore become a negligent
       retention claim. We decline to limit the negligent supervision cause of action in this way.
¶ 62       As the appellate court recognized, it is generally foreseeable that abuse could occur in
       programs providing adults with unsupervised access to children. Id. This state’s public policy
       strongly favors the protection of children (id. (citing Doe-3, 2012 IL 112479, ¶ 36)), especially
       from sex offenders (id. (citing Doe-3, 2012 IL 112479, ¶ 37)). FCCD’s and James’s duty to
       reasonably supervise Coe, predicated on the employment relationship and this general
       foreseeability, is sufficient to confer constructive knowledge of Coe’s actions, assuming
       plaintiffs can prove their allegations.
¶ 63       Plaintiffs alleged that FCCD and James failed to monitor Coe’s interactions with FCCD’s
       youth and confirmation groups. Id. ¶ 92. They alleged, for example, that Coe was often the
       only adult present for youth group meetings, which allowed him to engage in inappropriate
       and unlawful conduct during those meetings. They alleged that James observed Jane alone with
       Coe in his office on at least three occasions and allowed them to remain alone together.
       Whether plaintiffs’ allegations are sufficient to prove a breach is a question of fact. We do not,
       at this stage, determine whether negligence has been proven but merely whether facts have
       been alleged that, if proven, could entitle plaintiffs to recovery. Marshall, 222 Ill. 2d at 429.
¶ 64       We find that plaintiffs have alleged facts sufficient that the fact-finder could find that
       FCCD and James breached their duty to supervise Coe by failing to monitor his conduct and
       that the breach proximately caused their injuries. This is sufficient at this stage. We affirm the


                                                   - 11 -
       appellate court in reversing the circuit court’s dismissal of counts VIII and XIII.

¶ 65                              Counts IX and XIV—Negligent Retention
¶ 66        Plaintiffs alleged that both FCCD and James negligently retained Coe. The appellate court
       affirmed the circuit court’s dismissal of the negligent retention counts. 2018 IL App (2d)
       170435, ¶ 106. The elements for a claim of negligent retention are the same as for negligent
       hiring. Plaintiffs must
                “plead and prove (1) that the employer knew or should have known that the employee
                had a particular unfitness for the position so as to create a danger of harm to third
                persons; (2) that such particular unfitness was known or should have been known at the
                time of the employee’s hiring or retention; and (3) that this particular unfitness
                proximately caused the plaintiff’s injury.” Van Horne, 185 Ill. 2d at 311.
       Also like a negligent hiring claim, a plaintiff must show that the employee was unfit in a
       particular manner, which particular unfitness “must have rendered the plaintiff’s injury
       foreseeable to a person of ordinary prudence in the employer’s position.” Id. at 313.
¶ 67        The appellate court found that James was not Coe’s employer and thus could not be held
       liable for negligent retention. We disagree. The decision on which the appellate court below
       relied found that no employment relationship existed between the Boy Scouts of America
       (BSA) and a district executive of the local area boy scout council. Doe v. Boy Scouts of
       America, 2014 IL App (2d) 130121, ¶ 40. That court so decided, however, after examining
       several factors and determining that “ ‘[w]hile no one single factor is considered determinative,
       the right to control the work is considered to be the predominant factor.’ ” Id. (quoting
       Brouillette, 389 Ill. App. 3d at 606). “[I]t is the right to control rather than the actual exercise
       of control that is significant.” Brouillette, 389 Ill. App. 3d at 606. The Boy Scouts of America
       court found that this “most significant factor” weighed heavily against finding an employment
       relationship with BSA because the abuser reported to the local organization, not BSA. 2014 IL
       App (2d) 130121, ¶ 40. In this case, conversely, plaintiffs have alleged that Coe reported
       directly to James and that James “was the master and direct supervisor of Coe.”
¶ 68        This court has considered similar factors. In Hills, we noted that the master-servant
       relationship is not one that is exactly defined and “is generally left to the trier of fact to
       determine whether the relationship exists.” 195 Ill. 2d at 235.
                “ ‘The question as to whether or not the relationship of master and servant exists is
                dependent upon certain facts and circumstances. These facts include the question of
                hiring, the right to discharge, the manner of direction of the servant, the right to
                terminate the relationship, and the character of the supervision of the work done. Unless
                these facts clearly appear, the relationship cannot become purely a question of law.’ ”
                Id. (quoting Merlo v. Public Service Co., 381 Ill. 300, 319-20 (1942)).
¶ 69        Those facts do not clearly appear in James’s favor. Plaintiffs have alleged, for example,
       that Coe was under James’s direct supervision and control. As above, we merely determine at
       this stage whether facts have been alleged that, if proven, could entitle plaintiffs to recovery.
       Marshall, 222 Ill. 2d at 429. We find that plaintiffs have sufficiently pled facts from which a
       trier of fact could conclude that James had the ability to control Coe’s employment.
¶ 70        Like the negligent hiring count above, the issue here is whether FCCD and James had
       notice of Coe’s sexual interest in children. The appellate court below found that “[i]n all 70

                                                    - 12 -
       pages of their complaint, plaintiffs failed to allege (1) specific misconduct that (2) was
       observed by FCCD’s agents and (3) was of a nature that placed FCCD on notice of Coe’s
       particular unfitness for the position of youth director.” 2018 IL App (2d) 170435, ¶ 87.
¶ 71        We find the facts of this case, as alleged, closely matched on this count. We recognize that
       an employer must “deal justly with its employees and not take lightly the decision to
       terminate.” Boy Scouts of America, 2014 IL App (2d) 130121, ¶ 48. In that case, a scout’s
       mother brought an action against BSA and the local boy scout organization alleging negligent
       hiring and retention after her son was sexually abused by a local district executive. Id. ¶¶ 1-7.
       That court held that, even with the boy scouts organization’s “appropriately heightened
       sensitivity to danger,” the abuser’s conduct of allegedly positioning himself so as to watch a
       boys’ swim team change in a locker room “was not so clearly prurient, and did not signal such
       an immediate danger to scouts, as to warrant depriving him of any opportunity to explain
       himself.” Id. ¶ 48. Notably, however, that case was on appeal after a grant of summary
       judgment (id. ¶ 1), which is granted and reviewed on a standard less favorable to the plaintiff
       than a section 2-615 dismissal (id. ¶ 34).
¶ 72        Plaintiffs argue that they are not required to set out evidence in their complaint but only
       the ultimate facts to be proved. Beretta, 213 Ill. 2d at 369. They argue that requiring plaintiffs
       to plead evidentiary facts sufficient to show knowledge would raise the bar and benefit
       defendants who “circle the wagons.” They argue that they are not required to allege facts that
       are much more within the defendants’ knowledge, citing Marshall v. David’s Food Store, 161
       Ill. App. 3d 499, 501 (1987).
¶ 73        In that case, a plaintiff who was accosted in the parking lot of a grocery store and sexually
       assaulted sued the grocery store and the security company hired by the grocery store. Id. at
       500. Defendants successfully moved to dismiss, arguing that the plaintiff had failed to plead
       that they had notice that the area was dangerous. Id. The appellate court reversed, finding that
       the grocery store’s act of hiring a security company gave rise to an inference that the defendants
       had notice of potential danger in the parking lot. Id. at 501. That court also found that the
       plaintiff did not have to “allege facts which, to a much greater degree of exactitude, are more
       within the knowledge of a defendant” and that discovery might produce more evidence of the
       defendants’ knowledge. Id.
¶ 74        Here, plaintiffs have alleged certain facts of which, they further alleged, FCCD and James
       were or should have been aware. They alleged, for example, that Coe had physical contact with
       underage girls at youth group and other activities, including touching their buttocks. Although
       they alleged that Coe was “many of the times *** the only adult present,” they later alleged
       that FCCD employees, members, or volunteers, including James, were present for at least some
       of these activities. They alleged that an early childhood professional reported to James certain
       interactions between Coe and Jane that she believed to be sufficiently inappropriate to be
       worthy of a phone call to James and discussion in a subsequent meeting. This allegation
       reasonably implies that Coe’s actions toward Jane, even when he was in front of other adults,
       were sufficiently indicative of his sexual interest in her such that a reasonably prudent person,
       trained to recognize such an interest, would have noticed. They alleged that James and other
       FCCD employees and volunteers were or should have been so trained.
¶ 75        Under the standard upon which we review these allegations, “we accept as true all well-
       pleaded facts and all reasonable inferences that may be drawn from those facts. [Citation.] We


                                                   - 13 -
       also construe the allegations in the complaint in the light most favorable to the plaintiff.”
       Marshall, 222 Ill. 2d at 429. “[A] cause of action should not be dismissed pursuant to section
       2-615 unless it is clearly apparent that no set of facts can be proved that would entitle the
       plaintiff to recovery.” Id. Plaintiffs have alleged that Coe engaged in conduct with underage
       girls that a reasonably prudent person might consider, especially cumulatively, to be
       inappropriate or sexual in nature. They have also alleged that FCCD and James had
       constructive or actual knowledge by way of witnessing the conduct or receiving reports from
       volunteers who witnessed it, which, they further alleged, was sufficient to put them on notice
       of Coe’s sexual interest in children. Accepting those well-pled allegations as true, we cannot
       say that no set of facts can be proved that would entitle plaintiffs to recovery.
¶ 76       This case is at the pleading stage, and we thus accept as true the allegations that plaintiffs
       will have to carry their burden in proving. Should they prove them, they may be entitled to
       recovery. We reverse the appellate court and reinstate counts IX and XIV.

¶ 77                             Counts X, XI, XV, and XVI—the Willful
                                           and Wanton Counts
¶ 78       No separate and distinct tort exists for willful and wanton conduct. Krywin, 238 Ill. 2d at
       235. Rather, willful and wanton conduct is regarded as an aggravated form of negligence. Id.
       A plaintiff must allege and prove the same elements for a willful and wanton cause of action
       as she does for a negligence action. Id. at 235-36.
¶ 79       The appellate court below found that plaintiffs “alleged willful-and-wanton conduct
       against FCCD and James” and that the counts therefore “overlap[ped] in part with the
       negligence counts against FCCD and James.” 2018 IL App (2d) 170435, ¶ 104. The appellate
       court did not reinstate the willful and wanton counts inasmuch as they overlapped with the
       negligent hiring count. On appeal to this court, plaintiffs do not claim that the appellate court
       erred in failing to do so, despite addressing the overlap with the negligent supervision and
       negligent retention counts. Thus, either they agree that the willful and wanton counts do not
       overlap with the negligent hiring count or they have forfeited such an argument.
¶ 80       For the reasons stated above, we affirm the appellate court in reinstating the willful and
       wanton counts inasmuch as they overlap with the negligent supervision counts and reverse
       dismissal inasmuch as they overlap with the negligent retention counts.

¶ 81                                          CONCLUSION
¶ 82        In sum, we affirm the appellate court in affirming the circuit court’s grant of the motion to
       strike portions of the plaintiffs’ complaint. We also affirm the appellate court in reinstating the
       negligent hiring and negligent supervision counts and reverse the appellate court in affirming
       dismissal of the negligent retention counts. We affirm as to reinstating the willful and wanton
       counts inasmuch as they overlap with the negligent supervision counts and reverse inasmuch
       as they overlap with the negligent retention counts. As a result of our decision, the allegations
       stricken by the circuit court remain stricken, but all counts against FCCD and James are
       reinstated.




                                                   - 14 -
¶ 83   Appellate court judgment affirmed in part and reversed in part.
¶ 84   Circuit court judgment affirmed in part and reversed in part.
¶ 85   Cause remanded.

¶ 86   CHIEF JUSTICE KARMEIER took no part in the consideration or decision of this case.




                                             - 15 -